Citation Nr: 0009596	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective hearing.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected chronic low back 
strain.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected symblepharon outer angle of the left eye 
due to abrasion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1971 to July 
1977.  

By rating action in July 1994, the RO denied service 
connection for defective hearing.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the RO which 
denied service connection for a gunshot wound to the left 
foot, and increased ratings for the two service-connected 
disabilities shown on the first page of this document.  The 
RO also found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
defective hearing.  In July 1999, a hearing was held at the 
RO before Iris S. Sherman, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1999).  At 
the hearing, the veteran withdrew the issue of service 
connection for a gunshot wound to the left foot.  
Accordingly, this issue will not be addressed.  

A copy of a VA clinical record dated in October 1996, and 
associated with the claims file in August 1999, indicated 
that the veteran was "suffering from central and peripheral 
neurological damage plus immune infection related to the 
Vietnam War and expos[ure] to Dioxin."  The Board interprets 
the statement as an inferred claim of service connection for 
a disability due to exposure to a herbicide agent.  This 
issue is not in appellate status and is not inextricably 
intertwined with the issues developed for appellate review.  
Accordingly, the issue is referred to the RO for appropriate 
action.  


REMAND

In an August 1998 Statement of the Case, the veteran was 
found to have failed to submit new and material evidence to 
reopen a claim for service connection for defective hearing.  
The RO stated that to justify a reopening of claim based on 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  With that in mind, it was held that there was 
"no reasonable possibility" that the new evidence submitted 
in connection with the veteran's claim would change the 
previous decision.  In other words, the RO relied upon the 
decision of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
wherein the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that for evidence to be material, it must be "relevant and 
probative," and "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence both new and old, would change the outcome."  

However, in a subsequent decision, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 38 
C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.  

In the instant case, the Board notes that the RO applied the 
materiality test adopted by the Court in Colvin which was 
invalidated by the Federal Circuit in Hodge.  In light of the 
Federal Circuit's decision, the RO must reconsider the 
veteran's request to reopen his claim in accordance with the 
criteria found in 38 C.F.R. § 3.156 (1999) rather than under 
Colvin.  

Regarding the issues pertaining to increased ratings, the 
veteran asserts that he experiences chronic back pain 
radiating into his lower extremities on a daily basis and has 
difficulty walking and sitting due to his low back problems.  
He also asserts that his vision has worsened.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected back and left 
eye disabilities are worse than currently evaluated.  Thus, 
he has stated a well-grounded claim.  Once a well-grounded 
claim is submitted, the duty to assist arises.  38 U.S.C.A. 
§ 5107 (West 1991).

Although the veteran was examined for his low back disability 
by VA in January 1998, the veteran's claims file was not 
provided to the examiner for review.  It is also noted that 
the examiner indicated that the veteran's range-of-motion of 
the lumbar spine was limited by pain.  However, the examiner 
did not offer any explanation or opinion as to the degree of 
additional range of motion loss caused by pain.  Furthermore, 
additional functional loss findings as required by 38 C.F.R. 
§§ 4.40 and 4.45 (1999) were not reported.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  
Additionally, because the Codes used to rate the veteran's 
low back disability are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca.  

The Board notes that while the evidentiary record includes 
some outpatient records showing treatment at a VA eye clinic, 
the veteran's service-connected left eye disorder has not 
been examined by VA for compensation purposes in several 
years.  Therefore, an eye examination should be scheduled.  

Lastly, it is noted that the veteran applied for Social 
Security disability in or around October 1997 (See letter 
from Social Security Administration of same date).  However, 
it is not clear from the current evidence of record whether 
the veteran was actually awarded disability benefits.  "Part 
of the Secretary's obligation is to review a complete record.  
VA is required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, the RO should 
obtain from the Social Security Administration any 
administrative decision and medical records in its 
possession.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the case must be 
REMANDED to the RO for the following actions:  

1.  The RO should obtain a copy of the 
veteran's service personnel records and a 
copy of his DD214 form for his period of 
service prior to March 28, 1975.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back and left eye disabilities since 
1997.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  

3.  The RO should attempt to obtain from 
the Social Security Administration any 
medical records pertinent to the 
veteran's claim for Social Security 
benefits, including any administrative 
decision.  

4.  The veteran should be afforded a 
special neurological examination.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should note 
whether it is at least as likely as not 
that the veteran has any neurological 
symptomatology associated with his 
service connected lumbosacral strain.  If 
so, all symptoms and the degree of 
severity should be noted.  In particular, 
it should be noted whether the veteran 
has sciatic neuropathy; and if so, 
whether there are any neurological 
findings appropriate to the site of any 
diseased disc, absent ankle jerk, or 
characteristic pain.  If sciatic 
neuropathy is present, the frequency and 
severity should be discussed.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his low back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar spine, and what is considered 
normal range of motion in degrees.  

II.  The examiner should indicate 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

6.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current status of his service-
connected left eye disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  All necessary tests and studies 
should be accomplished, including a 
Goldmann visual field test, and the 
clinical findings should be reported in 
detail.  The examiner should set forth 
all abnormal manifestations pertaining to 
the service-connected left eye disability 
as opposed to any co-existing but 
unrelated disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected chronic lumbosacral 
strain and left eye disorder, and whether 
they have responded to all questions 
posed.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
included readjudication of the veteran's 
request to reopen the claim of service 
connection for defective hearing only 
under the criteria in 38 C.F.R. § 3.156 
(1999), and consistent with the holding 
in Hodge.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
and given the appropriate time to respond 
thereto.  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and 
included a discussion based on this 
criteria.  The reason(s) for the 
determination made in this case should 
also be provided.  If the veteran fails 
to appear for any examination, the 
letter(s) notifying him of the dates of 
the examinations and the addresses to 
which any letters were sent should be 
included in the claims folder.  In 
addition, consideration should be given 
to the whether the claim should be 
adjudicated under 38 C.F.R. § 3.655.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


